DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.

Information Disclosure Statement
The ids’es filed 1/5/21 and 3/31/21 have been considered.
 
Response to Amendment
	1. The amendment filed 1/26/21 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendment filed 1/26/21 is sufficient to overcome the 103(a) rejections of claims 1-20. The previous rejections have been withdrawn.
	4. The amendment filed 1/26/21 is sufficient to overcome the 112(b) rejections of claims 1-20. The previous rejections have been withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“artificial intelligence service is configured to” in claims 2-5;
“artificial intelligence service is configured to” in claims 9-12;
“artificial intelligence service is configured to” in claims 16-19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

[Para 42] Examples of artificial intelligence service 110 include, without limitation, IBM Watson and other question answering (QA) systems/services

[Para 44] Artificial intelligence service 110 may include one or more application program interfaces (APIs) that may be used by electronic meeting applications to access functionality provided by artificial intelligence service 110

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the specification does not disclose a second set of electronic documents are analyzed to identify the one or more action items, where the second set is different than a first set within the ‘determining’ step. Independent claims 8 and 15 recites the same limitations and are similarly rejected. Dependent claims 2-7, 9-14 and 16-20 fail to cure the deficiencies of the independent claims and are similarly rejected.
Regarding claim 2, the disclosure does not provide adequate structure to perform the claimed function of determining. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 3, the disclosure does not provide adequate structure to perform the claimed function of determining. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Regarding claim 5, the disclosure does not provide adequate structure to perform the claimed functions of analyzing and including. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 9, the disclosure does not provide adequate structure to perform the claimed function of determining. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 10, the disclosure does not provide adequate structure to perform the claimed function of determining. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 11, the disclosure does not provide adequate structure to perform the claimed function of including. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one 
Regarding claim 12, the disclosure does not provide adequate structure to perform the claimed functions of analyzing and including. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 16, the disclosure does not provide adequate structure to perform the claimed function of determining. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 17, the disclosure does not provide adequate structure to perform the claimed function of determining. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 18, the disclosure does not provide adequate structure to perform the claimed function of including. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 19, the disclosure does not provide adequate structure to perform the claimed functions of analyzing and including. The specification does not demonstrate that applicant has made an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim limitation “the artificial intelligence service is configured to determine the one or more uncompleted agenda items” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 3, claim limitation “ the artificial intelligence service is configured to determine the one or more action items from the one or more prior electronic meetings” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Regarding claim 5, claim limitation “the artificial intelligence service is configured to: analyze a plurality of data items” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 5, claim limitation “the artificial intelligence service is configured to: include, in the one or more suggested agenda items, at least one data item” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 9, claim limitation “the artificial intelligence service is configured to determine the one or more uncompleted agenda items” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 10, claim limitation “ the artificial intelligence service is configured to determine the one or more action items from the one or more prior electronic meetings” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Regarding claim 12, claim limitation “the artificial intelligence service is configured to: analyze a plurality of data items” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 12, claim limitation “the artificial intelligence service is configured to: include, in the one or more suggested agenda items, at least one data item” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 16, claim limitation “the artificial intelligence service is configured to determine the one or more uncompleted agenda items” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 17, claim limitation “ the artificial intelligence service is configured to determine the one or more action items from the one or more prior electronic meetings” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Regarding claim 19, claim limitation “the artificial intelligence service is configured to: analyze a plurality of data items” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 19, claim limitation “the artificial intelligence service is configured to: include, in the one or more suggested agenda items, at least one data item” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen United States Patent Application Publication US 2014/0108085 in view of .
Regarding claim 1, Henriksen discloses an apparatus comprising: 
one or more processors (Henriksen, para [0009], computers in system have one or more processors); and 
one or more memories (Henriksen, para [0009], computers in system have one or more memory storage devices) storing instructions which, when processed by the one or more processors, cause:
an electronic meeting process executing on the apparatus to: 
receive one or more suggested agenda items for a new electronic meeting, wherein the one or more suggested agenda items for the new electronic meeting comprise one or more action items from one or more prior electronic meetings, wherein each action item, from the one or more action items from the one or more prior electronic meetings, indicates one or more actions assigned for performance by one or more persons (Henriksen, para [0104], topics to be further discussed at a subsequent meeting or topics not addressed represent action items. Each topic has a classification as fixed or non-fixed and the presenter, which are carried over to subsequent meeting agenda items);
display, on a user interface for selection by a user of the apparatus for the new electronic meeting, the one or more suggested agenda items for the new electronic meeting that comprise the one or more action items from the one or more prior electronic meetings (Henriksen, para [0107], displays interface for user to set up follow-up meeting, allowing a user to include all topics from the past meeting in the agenda and non-addressed topics into the agenda), and  
49986-0889 (RSID 1-932)2in response to a user selection of a particular suggested agenda item, from the one or more suggested agenda items, designating the particular agenda item for the new electronic meeting (Henriksen, para [0107], drop selected topics directly into the new agenda outline represents selection 
Henriksen does not disclose:
receive, over one or more communications networks from an artificial intelligence service executing external to the apparatus one or more suggested agenda items;
the artificial intelligence service executing external to the apparatus determines the one or more suggested agenda items for the new electronic meeting by: 
determining one or more prior electronic meetings, that are related to the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set of one or more electronic documents for the new electronic meeting, and 
analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings.
	Ganani discloses sending and receiving suggested agenda items over a network from a database to client devices (Ganani, para [0020], agenda stored on email/calendar database and accessed via clients; Ganani, para [0028-29], generated agenda items for a requested meeting sent to the database from the agenda planning system represents suggested agenda items).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Henriksen to include the system of Ganani.  The motivation for doing so would have been to save space on local devices and allow conventional computing devices to perform scheduling tasks (Ganani, para [0016]).
Henriksen in view of Ganani does not disclose:
the artificial intelligence service executing external to the apparatus determines the one or more suggested agenda items for the new electronic meeting by: 

analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings.
Pabla discloses:
determining one or more prior electronic meetings, that are related to the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set of one or more electronic documents for the new electronic meeting (Pabla, col 16, rows 1-29, determines related meeting containers to a new meeting. Each meeting container contains corresponding documents), and 
analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings (Pabla, col 16, rows 29-56, identifies one or more action items within at least one previous meeting containers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the artificial intelligence service of Henriksen to include identifying action items.  The motivation for doing so would have been reducing scheduling errors (Pabla, col 1, rows 11-40).

Regarding claim 2, Henriksen in view of Ganani in further view of Pabla discloses the apparatus of claim 1. Henriksen additionally discloses wherein: the one or more suggested agenda items for the new electronic meeting include one or more uncompleted agenda items from the one or more prior electronic meetings, and the artificial intelligence service is configured to determine the one or more attributes of the new electronic meeting (Henriksen, para [0103-104], unaddressed topics represent uncompleted agenda items; Henriksen, para [0107], determines unaddressed topics. Makes the unaddressed topics of an agenda available for insertion into a new electronic meeting. Making an unaddressed topic available for insertion represents a suggestion. With regards to fig 26, user sets the attribute of the new electronic meeting to pull in ‘all non-addressed topics’).

Regarding claim 3, Henriksen in view of Ganani in further view of Pabla discloses the apparatus of claim 1. Ganani additionally discloses wherein: the artificial intelligence service is configured to determine the one or more action items from the prior electronic meeting based upon one or more of electronic document that specify the one or more action items and that are both associated with the electronic meeting and mention the prior electronic meeting, or attributes of the electronic meeting (Ganani, paragraph [0023], can generate agenda items from previous meetings that were marked as needing further discussion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the items to include items that will be addressed during a meeting.  The motivation for doing so would have been an improvement and preparation within meetings (Ganani, para [0002]).

Regarding claim 5, Henriksen in view of Ganani in further view of Pabla discloses the apparatus of claim 1. Ganani additionally discloses wherein the artificial intelligence service is configured to: analyze a plurality of data items to identify one or more data items related to the electronic meeting, 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the items to include items that will be addressed during a meeting.  The motivation for doing so would have been an improvement and preparation within meetings (Ganani, para [0002]).

Regarding claim 6, Henriksen in view of Ganani in further view of Pabla discloses the apparatus of claim 5. Ganani additionally discloses wherein:
the electronic meeting is a particular type of electronic meeting and is related to a particular subject, and the one or more data items related to the electronic meeting include one or more data items related to the particular type of electronic meeting or one or more data items related to the particular subject matter (Ganani, paragraph [0037], relevancy score to determine possible agenda items based on subject).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the items to include items that will be addressed during a meeting.  The motivation for doing so would have been an improvement and preparation within meetings (Ganani, para [0002]).

Regarding claim 8, Henriksen discloses one or more non-transitory computer-readable media storing instructions (Henriksen, para [0009], computers in system have one or more memory storage devices and processors) which, when processed by one or more processors, cause:
an electronic meeting process executing on the apparatus to: 

display, on a user interface for selection by a user of the apparatus for the new electronic meeting, the one or more suggested agenda items for the new electronic meeting that comprise the one or more action items from the one or more prior electronic meetings (Henriksen, para [0107], displays interface for user to set up follow-up meeting, allowing a user to include all topics from the past meeting in the agenda and non-addressed topics into the agenda), and  
49986-0889 (RSID 1-932)2in response to a user selection of a particular suggested agenda item, from the one or more suggested agenda items, designating the particular agenda item for the new electronic meeting (Henriksen, para [0107], drop selected topics directly into the new agenda outline represents selection of a particular suggested agenda item to be included in the subsequent agenda for the follow up meeting).
Henriksen does not disclose:
receive, over one or more communications networks from an artificial intelligence service executing external to the apparatus one or more suggested agenda items;
the artificial intelligence service executing external to the apparatus determines the one or more suggested agenda items for the new electronic meeting by: 

analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings.
	Ganani discloses sending and receiving suggested agenda items over a network from a database to client devices (Ganani, para [0020], agenda stored on email/calendar database and accessed via clients; Ganani, para [0028-29], generated agenda items for a requested meeting sent to the database from the agenda planning system represents suggested agenda items).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Henriksen to include the system of Ganani.  The motivation for doing so would have been to save space on local devices and allow conventional computing devices to perform scheduling tasks (Ganani, para [0016]).
Henriksen in view of Ganani does not disclose:
the artificial intelligence service executing external to the apparatus determines the one or more suggested agenda items for the new electronic meeting by: 
determining one or more prior electronic meetings, that are related to the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set of one or more electronic documents for the new electronic meeting, and 
analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings.
Pabla discloses:
determining one or more prior electronic meetings, that are related to the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set 
analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings (Pabla, col 16, rows 29-56, identifies one or more action items within previous meeting containers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the artificial intelligence service of Henriksen to include identifying action items.  The motivation for doing so would have been reducing scheduling errors (Pabla, col 1, rows 11-40).

	Regarding claim 9, Henriksen in view of Ganani in further view of Pabla discloses the one or more non-transitory computer-readable media of Claim 8. Henriksen additionally discloses wherein: the one or more suggested agenda items for the new electronic meeting include one or more uncompleted agenda items from the one or more prior electronic meetings, and the artificial intelligence service is configured to determine the one or more uncompleted agenda items from the one or more prior electronic meetings based upon one or more of: electronic documents that specify the one or more uncompleted agenda items and that are both associated with the new electronic meeting and mention the one or more prior electronic meetings, or attributes of the new electronic meeting (Henriksen, para [0103-104], unaddressed topics represent uncompleted agenda items; Henriksen, para [0107], determines unaddressed topics. Makes the unaddressed topics of an agenda available for insertion into a new electronic meeting. Making an unaddressed topic available for insertion represents a suggestion. With regards to fig 26, user sets the attribute of the new electronic meeting to pull in ‘all non-addressed topics’).

Regarding claim 10, Henriksen in view of Ganani in further view of Pabla discloses the one or more non-transitory computer-readable media of Claim 8. Ganani additionally discloses wherein: the artificial intelligence service is configured to determine the one or more action items from the prior electronic meeting based upon one or more of electronic document that specify the one or more action items and that are both associated with the electronic meeting and mention the prior electronic meeting, or attributes of the electronic meeting (Ganani, paragraph [0023], can generate agenda items from previous meetings that were marked as needing further discussion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the items to include items that will be addressed during a meeting.  The motivation for doing so would have been an improvement and preparation within meetings (Ganani, para [0002]).

Regarding claim 12, Henriksen in view of Ganani in further view of Pabla discloses the one or more non-transitory computer-readable media of Claim 8. Ganani additionally discloses wherein the artificial intelligence service is configured to: analyze a plurality of data items to identify one or more data items related to the electronic meeting, and include, in the one or more suggested agenda items, at least one data item from the one or more data items (Ganani, paragraph [0036], relevancy score to determine possible agenda items).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the items to include items that will be addressed during a meeting.  The motivation for doing so would have been an improvement and preparation within meetings (Ganani, para [0002]).

claim 13, Henriksen in view of Ganani in further view of Pabla discloses the one or more non-transitory computer-readable media of Claim 12. Ganani additionally discloses wherein:
the electronic meeting is a particular type of electronic meeting and is related to a particular subject, and the one or more data items related to the electronic meeting include one or more data items related to the particular type of electronic meeting or one or more data items related to the particular subject matter (Ganani, paragraph [0037], relevancy score to determine possible agenda items based on subject).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the items to include items that will be addressed during a meeting.  The motivation for doing so would have been an improvement and preparation within meetings (Ganani, para [0002]).

Regarding claim 15, Henriksen discloses a computer-implemented method comprising:
an electronic meeting process executing on the apparatus to receive, over the one or more communications networks, one or more suggested agenda items for an electronic meeting, wherein the one or more suggested agenda items for the electronic meeting comprise one or more action items from one or more- prior electronic meetings, wherein each action item, from the one or more action items from the one or more prior electronic meetings, indicates one or more actions assigned for performance by one or more persons (Henriksen, para [0104], topics to be further discussed at a subsequent meeting or topics not addressed represent action items. Each topic has a classification as fixed or non-fixed and the presenter, which are carried over to subsequent meeting agenda items); 
display, on a user interface for selection by a user of the apparatus for the electronic meeting, the one or more suggested agenda items for the electronic meeting that comprise the one or more action items from the prior electronic meeting (Henriksen, para [0107], displays interface for user to set 
Henriksen does not disclose:
receive, over one or more communications networks from an artificial intelligence service executing external to the apparatus one or more suggested agenda items;
the artificial intelligence service executing external to the apparatus determines the one or more suggested agenda items for the new electronic meeting by: 
determining one or more prior electronic meetings, that are related to the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set of one or more electronic documents for the new electronic meeting, and 
analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings.
	Ganani discloses sending and receiving suggested agenda items over a network from a database to client devices (Ganani, para [0020], agenda stored on email/calendar database and accessed via clients; Ganani, para [0028-29], generated agenda items for a requested meeting sent to the database from the agenda planning system represents suggested agenda items).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Henriksen to include the system of Ganani.  The motivation for doing so would have been to save space on local devices and allow conventional computing devices to perform scheduling tasks (Ganani, para [0016]).
Henriksen in view of Ganani does not disclose:
the artificial intelligence service executing external to the apparatus determines the one or more suggested agenda items for the new electronic meeting by: 

analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings.
Pabla discloses:
determining one or more prior electronic meetings, that are related to the new electronic meeting based upon one or more references to the one or more prior electronic meetings in a first set of one or more electronic documents for the new electronic meeting (Pabla, col 16, rows 1-29, determines related meeting containers to a new meeting. Each meeting container contains corresponding documents), and 
analyzing a second set of one or more electronic documents for the one or more prior electronic meetings to identify the one or more action items from the one or more prior electronic meetings (Pabla, col 16, rows 29-56, identifies one or more action items within previous meeting containers).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the artificial intelligence service of Henriksen to include identifying action items.  The motivation for doing so would have been reducing scheduling errors (Pabla, col 1, rows 11-40).

	Regarding claim 16, Henriksen in view of Ganani in further view of Pabla discloses the one or more non-transitory computer-readable media of Claim 15. Henriksen additionally discloses further comprising: the one or more suggested agenda items for the new electronic meeting include one or more uncompleted agenda items from the one or more prior electronic meetings, and the artificial intelligence service is configured to determine the one or more uncompleted agenda items from the one 

Regarding claim 17, Henriksen in view of Ganani in further view of Pabla discloses the one or more non-transitory computer-readable media of Claim 15. Ganani additionally discloses wherein: the artificial intelligence service is configured to determine the one or more action items from the prior electronic meeting based upon one or more of electronic document that specify the one or more action items and that are both associated with the electronic meeting and mention the prior electronic meeting, or attributes of the electronic meeting (Ganani, paragraph [0023], can generate agenda items from previous meetings that were marked as needing further discussion).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the items to include items that will be addressed during a meeting.  The motivation for doing so would have been an improvement and preparation within meetings (Ganani, para [0002]).

Regarding claim 19, Henriksen in view of Ganani in further view of Pabla discloses the one or more non-transitory computer-readable media of Claim 15. Ganani additionally discloses wherein: the electronic meeting is a particular type of electronic meeting and is related to a particular subject, and 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the items to include items that will be addressed during a meeting.  The motivation for doing so would have been an improvement and preparation within meetings (Ganani, para [0002]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen United States Patent Application Publication US 2014/0108085 in view of Ganani United States Patent Application Publication US 2016/0092578, in further view of Pabla United States Patent US 7,679,518, in further view of Li United States Patent Application Publication US 2010/0318399.
Regarding claim 4, Henriksen in view of Galnani in further view of Pabla discloses the apparatus of claim 1.  Henriksen in view of Galnani in further view of Pabla does not disclose wherein:
a particular meeting rules template was specified for the electronic meeting, wherein the particular meeting rules template is from a plurality of meeting rules templates, and the particular meeting rules template specifies one or more required agenda items for a particular type of electronic meeting, and the artificial intelligence service is configured to include, in the one or more suggested agenda items, one or more required agenda items specified by the particular meeting rules template.
Li discloses:

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the agenda as taught by Ganani to include applying specific templates based on past meetings.  The motivation for doing so would have been allowing meetings to run more efficiently (Li, paragraph [0002]).

Regarding claim 11, Henriksen in view of Galnani in further view of Pabla discloses the one or more non-transitory computer-readable media of claim 8.  Henriksen in view of Galnani in further view of Pabla does not disclose wherein:
a particular meeting rules template was specified for the electronic meeting, wherein the particular meeting rules template is from a plurality of meeting rules templates, and the particular meeting rules template specifies one or more required agenda items for a particular type of electronic meeting, and the artificial intelligence service is configured to include, in the one or more suggested agenda items, one or more required agenda items specified by the particular meeting rules template.
Li discloses:
a particular meeting rules template was specified for the electronic meeting, wherein the particular meeting rules template is from a plurality of meeting rules templates, and the particular meeting rules template specifies one or more required agenda items for a particular type of electronic 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the agenda as taught by Ganani to include applying specific templates based on past meetings.  The motivation for doing so would have been allowing meetings to run more efficiently (Li, paragraph [0002]).

Regarding claim 18, Henriksen in view of Galnani in further view of Pabla discloses the one or more non-transitory computer-readable media of claim 15.  Henriksen in view of Galnani in further view of Pabla does not disclose wherein:
a particular meeting rules template was specified for the electronic meeting, wherein the particular meeting rules template is from a plurality of meeting rules templates, and the particular meeting rules template specifies one or more required agenda items for a particular type of electronic meeting, and the artificial intelligence service is configured to include, in the one or more suggested agenda items, one or more required agenda items specified by the particular meeting rules template.
Li discloses:
a particular meeting rules template was specified for the electronic meeting, wherein the particular meeting rules template is from a plurality of meeting rules templates, and the particular meeting rules template specifies one or more required agenda items for a particular type of electronic meeting, and the artificial intelligence service is configured to include, in the one or more suggested agenda items, one or more required agenda items specified by the particular meeting rules template (Li, 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the agenda as taught by Ganani to include applying specific templates based on past meetings.  The motivation for doing so would have been allowing meetings to run more efficiently (Li, paragraph [0002]).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksen United States Patent Application Publication US 2014/0108085 in view of Ganani United States Patent Application Publication US 2016/0092578, in further view of Pabla United States Patent US 7,679,518, in further view of Fuks United States Patent Application Publication US 2003/0018659.
Regarding claim 7, Henriksen in view of Galnani in further view of Pabla discloses the apparatus of claim 1.  Ganani additionally discloses wherein: the artificial intelligence service is configured to determine, for a particular suggested agenda item, from the plurality of suggested agenda items, a relevance score that indicates a correspondence between the particular suggested agenda item and one or more attributes of the electronic meeting (Ganani, paragraph [0036], relevancy score to determine possible agenda items). 
However, Henriksen in view of Galnani in further view of Pabla does not disclose the electronic meeting application is further configured to cause the relevance score to be displayed on a user interface in a manner that indicates that the relevance score applies to the particular suggested agenda item.
Fuks discloses a relevance score to be displayed on a user interface in a manner that indicates that the relevance score applies to the particular suggested item (Fuks, paragraph [0063], category is displayed along with its associated relevancy score).


Regarding claim 14, Henriksen in view of Galnani in further view of Pabla discloses the one or more non-transitory computer-readable media of claim 8.  Ganani additionally discloses wherein: the artificial intelligence service is configured to determine, for a particular suggested agenda item, from the plurality of suggested agenda items, a relevance score that indicates a correspondence between the particular suggested agenda item and one or more attributes of the electronic meeting (Ganani, paragraph [0036], relevancy score to determine possible agenda items). 
However, Henriksen in view of Galnani in further view of Pabla does not disclose the electronic meeting application is further configured to cause the relevance score to be displayed on a user interface in a manner that indicates that the relevance score applies to the particular suggested agenda item.
Fuks discloses a relevance score to be displayed on a user interface in a manner that indicates that the relevance score applies to the particular suggested item (Fuks, paragraph [0063], category is displayed along with its associated relevancy score).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information to include the display of the corresponding relevancy information based on the teachings of Fuks.  The motivation for doing so would have been to allow a user to see how information is matched for the user (Fuks, paragraph [0017]).

claim 20, Henriksen in view of Galnani in further view of Pabla discloses the method of claim 15.  Ganani additionally discloses wherein: the artificial intelligence service is configured to determine, for a particular suggested agenda item, from the plurality of suggested agenda items, a relevance score that indicates a correspondence between the particular suggested agenda item and one or more attributes of the electronic meeting (Ganani, paragraph [0036], relevancy score to determine possible agenda items). 
However, Henriksen in view of Galnani in further view of Pabla does not disclose the electronic meeting application is further configured to cause the relevance score to be displayed on a user interface in a manner that indicates that the relevance score applies to the particular suggested agenda item.
Fuks discloses a relevance score to be displayed on a user interface in a manner that indicates that the relevance score applies to the one or more suggested items (Fuks, paragraph [0063], category is displayed along with its associated relevancy score).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of information to include the display of the corresponding relevancy information based on the teachings of Fuks.  The motivation for doing so would have been to allow a user to see how information is matched for the user (Fuks, paragraph [0017]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178                                                                                                                                                                                                        s